Kupferman, J. P., and Sullivan, J.,
dissent in a memorandum by Kupferman, J. P., as follows: 184 days’ delay being permitted (CPL 30.30) the defendant contends that the delay *393was 28 days above the allowable limit in that the People were responsible for 212 days of delay. While initially contending that there were only 99 days of delay, the People concede 134 days.
On May 8, 1987, the People asked for "a couple of weeks” adjournment on the basis that one of the witnesses was unavailable.
The court asked that a "speedy trial date” be selected and then adjourned the case until June 26th, suggesting that, if the People were not ready by that date, the case would be subject to a motion to dismiss, but also stating that the People could submit a written notice of readiness at any time prior to June 26th. Counsel for the defendant was present and merely asked that if the date were moved up, he be sufficiently informed so that the defendant could be ready for trial. The People filed a notice of readiness on June 24th.
Aside from the fact that there was apparently general acquiescence to June 26th being the cutoff date, the People asked merely for a two-week adjournment, not the 49 days that the court affixed. The People should not be charged with the court’s timing. (See, People v Tavarez, 147 AD2d 355.) Deducting 14 days from the 49 days leaves 35 days of delay, thus reducing the delay chargeable to the People below the allowable limit. It is, therefore, unnecessary to consider the earlier periods of delay which are in dispute.